Per Curiam.
The State’s evidence was more than sufficient to establish defendant’s guilt of the crime specified in the bill of indictment. The judge, in his charge to the jury, correctly applied the law to the evidence and fairly presented the contentions of both the State and defendant. The jury resolved the only contested issue of fact, the identity of the person who robbed and shot Mrs. Bates, against defendant. The judge imposed a sentence, which was within the statutory maximum. G.S. 14-87. It therefore does not constitute the cruel and unusual punishment forbidden by Article I, § 14 of the Constitution of North Carolina. State v. LePard, 270 N.C. 157, 153 S.E. 2d 875.
No error.